[tricidaincexecutivereten001.jpg]
Exhibit 10.1 Retention Agreement Dear [Name], In recognition of the important
role you have today and in anticipation of your contributions moving forward,
Tricida, Inc. (“Company”) is offering you retention awards in the form of equity
and cash. The equity and cash awards are granted pursuant to, and subject to the
terms of, the Tricida, Inc. 2018 Equity Incentive Plan (the “2018 Plan”), the
applicable award agreement and the Terms and Conditions provided below. Equity
Awards 1) Number of Stock Options: [XX] Effective [Date], you will receive a
stock option grant of [XX] shares, with an exercise price equal to the closing
stock price on such date. These shares will vest in three (3) tranches as
detailed below, conditioned upon the successful completion of the applicable
performance milestone by December 31, 2022 and subject to the terms of the Stock
Option Agreement. Any portion of the option associated with an incomplete
performance milestone as of December 31, 2022 will automatically be forfeited
and will be canceled. 1) NDA resubmission - 25% vest 2) NDA approval – 50% vest
3) Commercial launch - 25% vest 2) [Include Based on Participant] Additional
Number of Stock Options: [XX] Effective [Date], you will receive a stock option
grant of [XX] shares, with an exercise price equal to the closing stock price on
such date. These shares will fully vest upon NDA approval for veverimer by
December 31, 2022 and subject to the terms of the Stock Option Agreement. If the
NDA is not approved by December 31, 2022, these options will automatically be
forfeited and will be canceled. 3) Number of Restricted Stock Units (RSUs): [XX]
Effective [Date], you will receive a RSU grant with respect to [XX] shares.
These RSUs will fully vest on December 31, 2021 and will be settled in shares of
Company common stock, subject to the terms of the Restricted Stock Unit Award
Agreement and your continued employment through such date. You will soon receive
a communication via E*TRADE to accept the Stock Option and RSU Awards and
respective award agreements. You must be actively employed with the Company on
the applicable vesting date to vest in the equity awards. Cash Retention Awards



--------------------------------------------------------------------------------



 
[tricidaincexecutivereten002.jpg]
You will receive four (4) Cash Retention Awards granted under Article IV
(Performance Awards) of the 2018 Plan, with each award valued at [XX]% of your
base salary (as of the date of this letter), payable within thirty (30) days
upon the successful completion of the performance milestones detailed below and
provided that you are actively employed and in good standing with the Company on
the applicable payment date and otherwise meet the Cash Retention Award Terms
and Conditions provided below. 1) Type A meeting to occur by December 31, 2020
2) NDA resubmission to occur by December 31, 2022 3) NDA approval to occur by
December 31, 2022 4) Commercial launch to occur by December 31, 2022 The equity
and cash awards shall be subject to taxes and other required deductions. Thank
you for all your hard work and commitment to the Company and veverimer. We look
forward to your continued contribution in 2020 and beyond. Sincerely, [XX] 7000
Shoreline Court, Suite 201  South San Francisco, CA 94080  415.429.7800



--------------------------------------------------------------------------------



 
[tricidaincexecutivereten003.jpg]
Cash Retention Award Terms and Conditions Your right to the payment of the Cash
Retention Award on each of the installment dates is subject to the achievement
of the performance milestones and the following Terms and Conditions: • You are
actively employed by the Company on the installment date; • You are in good
standing with the Company on the installment date; • You with due diligence and
good faith, fulfill your job responsibilities and meet your performance
objectives both related to your present position and/or related to any position
at the Company held by you in the future; and • You do not resign your
employment for any reason before the installment date. Please note that this
letter is not intended to guarantee employment for any specific duration and
your employment with the Company remains “at will.” 7000 Shoreline Court, Suite
201  South San Francisco, CA 94080  415.429.7800



--------------------------------------------------------------------------------



 